                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

B.A.S., a minor, by her Next Friend and
Mother, Lauren Sussex, and LAUREN
SUSSEX, Individually,

             Plaintiff,                                Civil No. 15-cv-10578
                                                       Hon. Mathew F. Leitman
v.

UNITED STATES OF AMERICA,

           Defendant.
_______________________________________________________________________/

               ORDER APPOINTING GUARDIAN AD LITEM

      It appears to the Court that a Guardian Ad Litem should be appointed in this

proceeding for the following individual:

           B.A.S., a minor.


      Attorney Pamela S. Mowry has agreed to perform services as Guardian Ad

Litem for the above-mentioned individual.

      IT IS HEREBY ORDERED that attorney Pamela S. Mowry (P41906) PO

Box 805, Bloomfield Hills, MI 48303 (248) 606-5859 shall be appointed Guardian

Ad Litem for the above-mentioned individual;
      IT IS FURTHER ORDERED that the aforementioned Guardian Ad Litem

issue a report as to whether the proposed settlement and distribution is in the best

interest of B.A.S., a minor.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: November 14, 2018


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 14, 2018, by electronic means and/or
ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                         2
